WINCH, J.
The plaintiff seeks to enjoin the collection of certain assessments upon his property in the village of Lakewood levied to pay for the laying of water mains in the street upon which said property abuts.
The case was heard upon an agreed statement of facts, from which it appears that the water mains in question were of the usual and ordinary construction, and were laid for .the purpose of furnishing water to the abutting property owners and had the usual hydrants for municipal fire protection.
*172It was also admitted on the hearing that plaintiff’s lands were specially benefited by the improvement and no question was made that the assessment was excessive.
The sole question submitted to the court is whether the municipality has power to levy assessments upon abutting property to pay for water mains laid in the street for the purpose of supplying abutting property with water. Plaintiff claims that the cost of extending water mains should be borne by the municipality from the city’s general fund.
That plaintiff’s contention would have been sustained before the amendment of Sec. 50 of the Municipal Code, April 14, 1904 (97 O. L., 98), now found as See, 3812 G. C., may be conceded, for the general policy of the state theretofore was to require municipalities to pay for the extensions of their water works systems out of the revenues of the same, or by the issue of bonds.
But on the date and by the amendment mentioned the Legislature provided that the council of any municipal corporation may assess upon the abutting lots in the corporation any part of the entire cost and expense connected with the improvement of any street by constructing water mains or laying water pipe.
This, we think, was within the power of the Legislature to provide, though a decided change from the general policy with regard to the payment of the cost of laying water pipes theretofore prevailing.
The petition is dismissed.
Henry and Jones, JJ., concur.